OFP,CE   OF THE   ATTORNEY   GENERAL   STATE   OF TELC

   JOHN CORNYN




                                                  August 23, 1999



Bruce Levy, M.D., J.D.                                       Opinion No. JC-0097
Executive Director
Texas State Board of Medical Examiners                       Re: Whether a therapeutic optometrist may
P.O. Box 2018                                                perform     certain procedures; request   for
Austin, Texas 78768.2018                                     reconsideration of Attorney General Opinion
                                                             DM-425 (1996) (RQ-0025)


Dear Dr. Levy:

        You ask us to reconsider the conclusion reached by this office in Attorney General Opinion
DM-425 (1996). In that opinion, the Texas Department ofHealth listed eleven procedures and asked
whether the procedures could be performed by a therapeutic optometrist. As you know, the Texas
Optometry Act forbids a therapeutic optometrist to perform surgery. See Act of May 20,1999,76th
Leg., R.S., H.B. 1051, 5 1 (to be codified at TEX. REV. Crv. STAT.ANN. art. 4552-1.02(7)). Since
the term “surgery” was not defined by the Optometry Act at the time the opinion was issued, the
opinion relied on the ordinary definition of surgery to conclude that a therapeutic optometrist could
perform a listed procedure if the procedure was not a “cutting operation.” The opinion concluded
further that whether any of the procedures involved a cutting operation was a question of fact.

         This year the Seventy-sixth         Legislature    amended the Texas Optometry   Act to include a
definition of “surgery:”

                             “Surgery”means any procedure using instruments, including,
                     lasers, scalpels, or needles, in which human tissue is cut, burned,
                     vaporized, or otherwise altered by any mechanical means, laser, or
                     ionizing radiation. The term includes procedures using instruments
                     that require closure by suturing, clamping, or another device. The
                     term does not include a noninvasive procedure to remove a superficial
                     foreign body in the conjunctiva, eyelid, or cornea1 epithelium that has
                     not perforated the Bowman’s membrane.

 Act of May 20, 1999,76th         Leg., R.S., H.B. 105 1, 9 1 (to be codified at TEX. REV. CIV. STAT.ANN.
 art. 4552.1.02(11)).


          When a term is clearly defined by an applicable statute, we need not look to the ordinary
 definition of the term or any other definition. Because the Optometry Act now defines “surgery,”
Bruce Levy, M.D., J.D. - Page 2                  (X-0097)




the statutory definition controls for purposes of determining what procedures constitute “surgery.”
Attorney General Opinion DM-425 is therefore superseded by statute to the extent it defines
“surgery” according to the term’s ordinary meaning. Whether any of the eleven procedures listed
in the original opinion request is “surgery” under the statutory definition remains a question of fact.

                                         SUMMARY

                         The Texas Optometry Act, Texas Revised Civil Statutes
                article 4552-1.02, forbids a therapeutic optometrist to perform
                surgery.   As amended by the Seventy-sixth Legislature, the Act
                expressly defines “surgery.” Attorney General Opinion DM-425
                (1996) defined “surgery” under the Act according to the term’s
                ordinary meaning. To the extent it defined “surgery” according to the
                term’s ordinary meaning, Attorney General Opinion DM-425 is
                superseded by statute.

                                                 Yo   sve   trul ,



                                           AU
                                            _,
                                                     O
                                                 JO&IN
                                                              @T-
                                                         COkNYN
                                                 Attdmey General of Texas

ANDY TAYLOR
First Assistant Attorney General

CLARK RENT ERVIN
Deputy Attorney General - General Counsel

ELIZABETH ROBINSON
Chair, Opinion Committee

Barbara Griffin
Assistant Attorney General - Opinion Committee